Exhibit 10.1

INTUITIVE SURGICAL, INC.

SEVERANCE PLAN

Introduction

It is expected that Intuitive Surgical, Inc. (herein, the “Company”) from time
to time will consider the possibility of an acquisition by another company or
other change of control. The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to employees and can
cause such employees to consider alternative employment opportunities. The Board
has determined that it is the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication and objectivity of
the employees, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined below) of the Company.

The Board believes that it is in the best interest of the Company and its
shareholders to provide the Company’s employees with an incentive to continue
their employment and to motivate these employees to maximize the value of the
Company upon a Change of Control for the benefit of its shareholders.

The Board believes that it is imperative to provide the employees with certain
severance benefits upon termination of employment following a Change of Control
which provide these employees with enhanced financial security and provides
efficient incentive and encouragement to the employees to remain with the
Company notwithstanding the possibility of a Change of Control.

Accordingly, the following plan has been developed and adopted.

ARTICLE I

ESTABLISHMENT OF PLAN

 

1) Establishment of Plan. As of the Effective Date, the Company hereby
establishes a severance plan to be known as the “Severance Plan” (the “Plan”),
as set forth in this document. The purposes of the Plan are as set forth in the
Introduction.

 

2) Applicability of Plan. The benefits provided by the Plan shall be available
to Employees of the Company, as set forth in the Plan.

 

3) Contractual Right to Benefits. The Plan establishes and vests in each
Participant a contractual right to benefits to which he or she is entitled
hereunder, enforceable by the Participant against the Company.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

1) Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the term is capitalized.

 

  a. Base Compensation. “Base Compensation” shall mean the base salary and
Target Bonus with respect to each Participant.

 

1



--------------------------------------------------------------------------------

  b. Board. “Board” shall mean the Board of Directors of the Company.

 

  c. Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Participant in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of the Participant, (ii) the
conviction of a felony, (iii) a willful act by the Participant which constitutes
gross misconduct and which is injurious to the Company, and (iv) continued
substantial violations by the Participant of the Participant’s employment duties
which are demonstrably willful and deliberate on the Participant’s part after
there has been delivered to the Participant a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that the Participant has not substantially performed his
duties.

 

  d. Change of Control. “Change of Control” shall mean that occurrence of any of
the following events:

 

  i. Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

  ii. A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

 

  iii. There is consummated a merger or consolidation of the Company with or
into any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or the parent of the entity which survives such merger or
consolidation; or

 

  iv. The stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least eighty percent (80%) of the combined voting power of the
voting securities of which are owned by persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

2



--------------------------------------------------------------------------------

  e. COBRA. “COBRA” shall mean Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

  f. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  g. Company. “Company” shall mean Intuitive Surgical, Inc., a Delaware
corporation, and any successor entities as provided in Article VI hereof.

 

  h. Disability. “Disability” shall mean that the Participant has been unable to
perform his duties as an Employee as the result of his incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Participant or the
Participant’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least 30 days’ written notice by the Company of its intention
to terminate the Participant’s employment. In the event that the Participant
resumes the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

 

  i. Effective Date. “Effective Date” shall mean the date the Plan is approved
by the Board, or such other date as the Board shall designate in its resolution
approving the Plan.

 

  j. Employee. “Employee” shall mean an employee of the Company or any affiliate
of the Company.

 

  k. ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

  l.

Involuntary Termination. “Involuntary Termination” shall mean with respect to
any Participant, other than Management Participants, (i) without the
Participant’s express written consent, a reduction by the Company in the Base
Compensation of the Participant as in effect by 10% or more or (ii) the
relocation of the Participant to a facility or a location more than 25 miles
from the Participant’s then present location, without the Participant’s express
written consent. With respect to Management Participants, “Involuntary
Termination” shall mean (i) without the Management Participant’s express written
consent, the assignment to the Management Participant of any duties or the
significant reduction of the Management Participant’s duties, authority or
responsibilities, which is inconsistent with the Management Participant’s
duties, authority or responsibilities in effect immediately prior to such
assignment, or the removal of the Management Participant from such duties,
authority or responsibilities; (ii) a reduction by the Company in the Base
Compensation of the Management Participant as in effect immediately prior to
such reduction; (iii) a material reduction by the Company in the kind or level
of employee benefits to which the Management Participant is entitled immediately
prior to such reduction with the result that the Management Participant’s
overall benefits package is significantly reduced; (iv) the relocation of the
Management Participant to a facility or a location more than 25 miles from the
Management Participant’s then present location, without the Management
Participant’s express written consent; (v) any purported termination

 

3



--------------------------------------------------------------------------------

 

of the Management Participant by the Company which is not effected for
Disability or for Cause, or any purported termination for which the ground
relied upon are not valid; (vi) the failure of the Company to obtain the
assumption of the agreement by any successors contemplated in Article VI below;
or (vii) any act or set of facts or circumstances which would, under California
case law or statute constitute a constructive termination of the Management
Participant.

In order for a Participant to terminate employment in an Involuntary
Termination, he or she must provide notice to the Company of the existence of
the condition described in subsection II.1.l., within 30 days of the initial
existence of the condition, and the Company shall have 30 days following receipt
of such notice to remedy such condition and not make any payments hereunder in
connection with such termination of employment.

 

  m. Management Participant. “Management Participant” shall mean a Participant
who is at a director level or higher.

 

  n. Notice of Termination. “Notice of Termination” shall have the meaning as
set forth in subsection IX.2 hereof.

 

  o. Participant. “Participant” shall mean an individual who meets the
eligibility requirements of Article III.

 

  p. Plan. “Plan” shall mean this Intuitive Surgical, Inc. Severance Plan.

 

  q. Plan Administrator. “Plan Administrator” means the Board or any committee
duly authorized by the Board to administer the Plan. The Plan Administrator may
be, but is not required to be, the Compensation Committee of the Board. The
Board may at any time administer the Plan in whole or in part, notwithstanding
that the Board has previously appointed a committee to act as Plan
Administrator.

 

  r. Severance Payment. “Severance Payment” shall mean the payment of severance
compensation as provided in Article IV hereof.

 

  s. Target Bonus. “Target Bonus” shall mean the maximum annual target bonus for
each Participant under the Company’s bonus plan, determined without regard to
any vesting or performance limitations set forth in the Company’s bonus plan.

 

  t.

Termination Date. “Termination Date” shall mean (i) if a Participant’s
employment is terminated by the Company for Disability, thirty (30) days after
Notice of Termination is given to the Participant (provided that the Participant
shall not have returned to the performance of the Participant’s duties on a
full-time basis during such thirty (30) day period), (ii) if the Participant’s
employment is terminated by the Company for any other reason, the date on which
a Notice of Termination is given, provided that if within thirty (30) days after
the Company gives the Participant Notice of Termination, the Participant
notifies the Company that a dispute exists concerning the termination, the
Termination Date shall be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, by final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected, or (iii) if the

 

4



--------------------------------------------------------------------------------

employment is terminated by the Participant, the date on which the Participant
delivers the Notice of Termination to the Company.

ARTICLE III

ELIGIBILITY

Each Employee who (a) is not entitled to severance benefits and accelerated
vesting on a termination of employment related to a Change of Control under
another plan or agreement with the Company or an Affiliate, (b) is not, at the
effective time of the Change of Control, on a leave of absence as to which
reemployment rights are not guaranteed by applicable law and (c) has been an
Employee for at least six (6) months prior to the Date of Termination, shall be
a Participant in the Plan. Subject to subsection VII.2 hereof, a Participant
shall cease to be a Participant in the Plan when he or she ceases to be an
Employee, unless such Participant is entitled to payment of a Severance Payment
by virtue of such cessation of employment as provided in the Plan. A Participant
entitled to payment of a Severance Payment shall remain a Participant in the
Plan until the full amount of the Severance Payment has been paid to the
Participant.

ARTICLE IV

SEVERANCE PAYMENTS

 

1) Right to Severance Payments/Timing. Notwithstanding any provision to the
contrary in the Plan: (i) no amount shall be payable pursuant to this subsection
IV.1 that constitutes deferred compensation within the meaning of Section 409A
of the Code unless the Participant’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations and unless, on or prior to the 60th day
following the Termination Date (A) the Participant executes a waiver and release
of claims agreement in the Company’s customary form and (B) such waiver and
release of claims agreement shall not have been revoked by the Participant prior
to such 60th day; and (ii) if the Participant is deemed at the time of his
separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which the Participant is entitled under
the Plan is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Participant’s
termination benefits shall not be provided to the Participant prior to the
earlier of (A) the expiration of the six-month period measured from the date of
the Participant’s “separation from service” with the Company (as such term is
defined in the Treasury Regulations issued under Section 409A of the Code) or
(B) the date of the Participant’s death. Upon the expiration of the applicable
Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to
this subsection shall be paid in a lump sum to the Participant, and any
remaining payments due under the Plan shall be paid as otherwise provided
herein. The reimbursement of any expense under subsection IV.1.a shall be made
no later than December 31 of the year following the year in which the expense
was incurred. The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year.

 

  a. Termination Following A Change of Control. If a Participant’s employment
terminates at any time within twelve (12) months after a Change of Control,
then, subject to subsection IV.2 hereof, the Participant shall be entitled to
receive severance payments as follows:

 

5



--------------------------------------------------------------------------------

  A. Termination Without Cause or Due to Involuntary Termination. If the Company
terminates a Participant’s employment with the Company without Cause or a
Participant’s employment is terminated as a result of Involuntary Termination,
then, the Participant shall be entitled to receive: (A) six (6) months of such
Participant’s Base Compensation plus an additional one (1) month of such
Participant’s Base Compensation for every year of Participant’s service with the
Company, such severance not to exceed twelve (12) months; (B) six (6) months of
monthly COBRA premiums, provided that Participant elects continued coverage
under COBRA and (C) 100% vesting of all outstanding unvested equity awards that
the Participant then holds. Payments made pursuant to clause (A) in the
foregoing sentence shall be paid within sixty (60) days following the
Termination Date.

 

  B. Termination Due to Voluntary Resignation or Termination For Cause. If the
Participant’s employment terminated by reason of the Participant’s voluntary
resignation (and is not an Involuntary Termination), or if the Participant is
terminated for Cause, then the Participant shall not be entitled to receive
severance or other benefits under the Plan and may only be entitled to receive
severance or benefits (if any) as may then be established under the Company’s
then existing severance and benefits plans and policies at the time of such
termination other than the Plan.

 

  C. Termination Due to Disability or Death. If the Company terminates the
Participant’s employment as a result of the Participant’s Disability, or such
Participant’s employment is terminated due to the death of the Participant, then
the Participant shall not be entitled to receive severance or other benefits
under the Plan and may only be entitled to receive severance or benefits (if
any) as may then be established under the Company’s then existing severance and
benefits plans and policies at the time of such Disability or death.

 

  b. Termination Apart from Change of Control. In the event a Participant’s
employment is terminated for any reason, prior to the occurrence of a Change of
Control or after the twelve (12)-month period following a Change of Control,
then the Employee shall not be entitled to receive severance or other benefits
under the Plan and shall be entitled to receive severance and any other benefits
only as may then be established under the Company’s existing severance and
benefit plans and policies at the time of such termination other than the Plan.

 

2)

Parachute Payments. In the event it shall be determined that any payment or
distribution to or for a Participant’s benefit which is in the nature of
compensation and is contingent on a change in the ownership or effective control
of the Company or the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2) of the Code), whether paid or
payable pursuant to this Plan or otherwise (a “Payment”), would constitute a
“parachute payment” under Section 280G(b)(2) of the Code and would be subject to
the excise tax imposed by Section 4999 of the Code (together with any interest
or penalties imposed with respect to such excise tax, the “Excise Tax”), then
the Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code but only

 

6



--------------------------------------------------------------------------------

 

if, by reason of such reduction, the net after-tax benefit received by the
Participant shall exceed the net after-tax benefit received by such Participant
if no such reduction was made. The specific Payments that shall be reduced
pursuant to this paragraph and the order of such reduction shall be determined
by the Company in its sole discretion. For purposes of this paragraph, “net
after-tax benefit” shall mean (i) the Payments which the Participant receives or
is then entitled to receive from the Company that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income taxes payable with respect to the
Payments calculated at the maximum marginal income tax rate for each year in
which the Payments shall be paid to the Participant (based on the rate in effect
for such year as set forth in the Code as in effect at the time of the first
payment of the foregoing), less (iii) the amount of Excise Taxes imposed with
respect to the Payments. All calculations necessary to determine the
applicability of this paragraph shall be performed by a nationally recognized
accounting firm designated by the Company, whose conclusions shall be final and
binding on the Company and any Participant.

ARTICLE V

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

1) Other Benefits. Except as otherwise provided in Article III herein, neither
the provisions of the Plan nor the Severance Payment provided for hereunder
shall reduce any amounts otherwise payable, or in any way diminish the
Participant’s rights as an Employee, whether existing now or hereafter, under
any benefit, incentive, retirement, stock option bonus, stock purchase plan, or
any employment agreement or other plan or arrangement.

 

2) Employment Status. The Plan does not constitute a contract of employment or
impose on the Participant of the Company any obligation to retain the
Participant as an Employee, to change status of the Participant’s employment, or
to change the Company’s policies regarding termination of employment. The
Participant’s employment is and shall continue to be at-will, as defined under
applicable law. If the Participant’s employment with the Company or a successor
entity terminates for any reason, including (without limitation) any termination
prior to a Change of Control, the Participant shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
the Plan, or as may otherwise be available in accordance with the Company’s
established employee plans and practices or other agreements with the Company at
the time of termination.

 

3) Taxation of Plan Payments. All Severance Payments paid pursuant to the Plan
shall be subject to regular payroll and withholding taxes.

ARTICLE VI

SUCCESSORS TO COMPANY AND PARTICIPANTS

 

1) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under the Plan and agree expressly to perform the
obligations under the Plan. For all purposes under the Plan, the term “Company”
shall include any successor to the Company’s business and/or assets which
executes and delivers an assumption agreement or which becomes bound by the
terms of the Plan by operation of law.

 

7



--------------------------------------------------------------------------------

2) Participant’s Successors. All rights of the Participant hereunder shall inure
to the benefit of, and be enforceable by, the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

ARTICLE VII

DURATION, AMENDMENT AND TERMINATION

 

1) Duration. The Plan shall terminate upon the earlier of (i) the date that all
obligations of the Company or successor entities hereunder have been satisfied,
or (ii) twelve (12) months after a Change of Control, unless sooner terminated
as provided in Section VII.2. A termination of the Plan pursuant to the
preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the Plan.

 

2) Amendment and Termination. The Board shall have the discretionary authority
to amend the Plan in any respect, including as to the removal or addition of
Participants by resolution adopted by a two-thirds or greater majority of the
Board, unless a Change of Control has previously occurred. The Plan may be
terminated by resolution adopted by a two-thirds or greater majority of the
Board. If a Change of Control occurs, the Plan shall no longer be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever.

 

3) Form of Amendment. The form of any proper amendment or termination of the
Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board. A proper amendment of the Plan automatically shall effect
a corresponding amendment to all Participants’ rights hereunder. A proper
termination of the Plan automatically shall effect a termination of all
Participants’ rights and benefits hereunder.

ARTICLE VIII

PLAN ADMINISTRATION

 

1) Claims Procedure

 

  a. Claim Must Be Submitted in Writing. In the event of a dispute over
benefits, a person who believes that he or she is being denied a benefit to
which he or she is entitled under the Plan (hereinafter referred to as
“Claimant”) may file a written claim for such benefits with the Plan
Administrator. The Plan Administrator shall determine the Claimant’s rights to
benefits under the Plan.

 

  b. Requirements For Notice of Denial. If a claim is wholly or partially
denied, the Plan Administrator shall provide the Claimant with a notice of
denial, written in a manner calculated to be understood by the Claimant, setting
forth:

 

  i. The specific reason for such denial;

 

  ii. Specific references to the Plan provisions on which the denial is based;

 

8



--------------------------------------------------------------------------------

  iii. A description of any additional material or information necessary for the
Claimant to perfect the claim with an explanation of why such material or
information is necessary; and

 

  iv. Appropriate information as to the steps to be taken if the Claimant wishes
to submit his or her claim for review, including the time limits applicable to
such procedures, and a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse decision upon review.

The notice of denial shall be given within a reasonable time period but no later
than ninety (90) days after the claim is filed, unless special circumstances
require an extension of time for processing the claim. If such extension is
required, written notice shall be furnished to the Claimant within ninety
(90) days of the date the claim was filed stating the special circumstances
requiring an extension of time and the date by which a decision on the claim can
be expected, which shall be no more than one-hundred eighty (180) days from the
date the claim was filed.

 

  c. Claimant’s Rights if Claim Denied. The Claimant and/or his representative
shall, upon request, be promptly provided with a review, in writing of a denied
claim and may:

 

  i. Request upon written application to the Plan Administrator to review and/or
copy free of charge, pertinent Plan documents, records, and other information
relevant to the Claimant’s claim; and

 

  ii. Submit issues and submit documents, records and other information relating
to the claim;

provided that such appeal specifies each of Claimant’s contentions and is made
within sixty (60) days of the date the Claimant receives notification of the
denied claim. The decision on review shall be made by the Plan Administrator,
which may, in its discretion, hold a hearing on the denied claim. The review
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit claim
determination.

 

  d.

Time Limit on Review of Denied Claim. Upon receipt of a request for review, the
Plan Administrator shall provide written notification of its decision to the
Claimant stating the specific reasons and referencing specific Plan provisions
on which its decision is based, written in a manner calculated to be understood
by the Claimant and including a statement that the Claimant is entitled to
receive upon request and free of charge reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s claim for
benefits, as well as a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA. The decision shall ordinarily be made within
sixty (60) days after receiving the written request for review unless special
circumstances require an extension for processing the review. If such an
extension is required, the Plan Administrator shall notify the Claimant of such
special circumstances and of the date, no later than one-hundred twenty
(120) days after the original date the review was requested, on which the Plan
Administrator shall notify the Claimant of its decision. In any event, the
decision on

 

9



--------------------------------------------------------------------------------

 

review shall be delivered to the Claimant as soon as possible, but not later
than five (5) days after the claim determination is made.

 

  e. No Legal Recourse Until Claims Procedure Exhausted. In the event of any
dispute over benefits under the Plan, all remedies available to the disputing
individual under this subsection VIII.1 must be exhausted before legal recourse
of any type is sought.

 

2) Arbitration. If the appeal of a Claimant is denied, or if the outcome of said
appeal is unsatisfactory to the Claimant, the sole remedy hereunder shall be
arbitration as set forth below. Any dispute or controversy arising under or in
connection with the Plan shall be settled by arbitration in accordance with the
rules of the American Arbitration Association then in effect, conducted before a
panel of three arbitrators sitting in a location selected by the Employee within
fifty (50) miles from the location of his or her job with the Company. In
consideration for the Claimant’s waiver of his or her right to litigate any such
dispute or controversy in a court of law, and notwithstanding any contrary
provisions of California law regarding allocation of attorney fees, cost and
expenses in arbitration proceedings, the Company agrees to pay, on a monthly
basis, the reasonable attorney fees, cost and expenses (as determined by the
arbitrator) incurred in good faith by the Claimant in connection with any such
arbitration regardless of the outcome of the arbitration. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Punitive
damages shall not be awarded.

ARTICLE IX

NOTICE

 

1) General. Notices and all other communications contemplated by the Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notice
shall be addressed to him or her at the home address which is most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

2) Notice of Termination. Any termination by the Company for Cause or by the
Participant as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto
(“Notice of Termination”). Such Notice of Termination shall indicate the
specific termination provision in the Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date. The failure by the Participant to include in the Notice of Termination any
fact or circumstance which contributes to a showing of Involuntary Termination
shall not waive any right of the Participant hereunder or preclude the
Participant from asserting such fact or circumstance in enforcing his or her
rights hereunder.

ARTICLE X

MISCELLANEOUS PROVISIONS

 

1) No Duty to Mitigate. The Participant shall not be required to mitigate the
amount of any payment contemplated by the Plan, nor shall any such payment be
reduced by any earnings that the Participant may receive from any other source.

 

10



--------------------------------------------------------------------------------

2) Severability. The invalidity or unenforceability of any provision or
provisions of the Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.

 

3) No Assignment of Benefits. The rights of any person to payments or benefits
under the Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this subsection shall be void.

 

4) Employment Taxes. All payments made pursuant to the Plan will be subject to
withholding of applicable income and employment taxes.

 

5) Assignment by Company. The Company may assign its rights under the Plan to an
affiliate, and an affiliate may assign its rights under the Plan to another
affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment. In the case of any such
assignment, the term “Company” when used in a section of the Plan shall mean the
corporation that actually employs the Participant.

 

6) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under the Plan more than
one time. The Plan is designed to provide certain severance pay and benefits to
Participants pursuant to the terms and conditions set forth in the Plan.

 

7) Waiver. Any party’s failure to enforce any provision or provisions of the
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

 

8) Section 409A. The parties acknowledge and agree that, to the extent
applicable, the Plan shall be interpreted in accordance with, and the parties
agree to use their best efforts to achieve timely exemption from or compliance
with, Section 409A of the Code and the Department of Treasury Regulations and
other interpretive guidance issued thereunder (“Section 409A”). Notwithstanding
any provision of the Plan to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under the Plan
may be subject to Section 409A, the Company may adopt such limited amendments to
the Plan and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (a) exempt the compensation and benefits payable
under the Plan from Section 409A and/or preserve the intended tax treatment of
the compensation and benefits provided with respect to the Plan or (b) comply
with the requirements of Section 409A.

ARTICLE XI

ERISA REQUIRED INFORMATION

 

1) Plan Sponsor. The Plan sponsor and administrator is:

Intuitive Surgical, Inc.

1266 Kifer Road, Building 101

Sunnyvale, CA 94086

 

11



--------------------------------------------------------------------------------

2) Designated Agent. Designated agent for service of process:

General Counsel

Intuitive Surgical, Inc.

1266 Kifer Road, Building 101

Sunnyvale, CA 94086

 

3) Plan Records. Plan records are kept on fiscal year basis.

 

4) Funding. The Plan shall be maintained in a manner to be considered “unfunded”
for purposes of ERISA. The Company shall be required to make payments only as
benefits become due and payable. No person shall have any right, other than the
right of an unsecured general creditor against the Company, with respect to the
benefits payable hereunder, or which may be payable hereunder, to any
Participant, surviving spouse or beneficiary hereunder. If the Company, acting
in its sole discretion, establishes a reserve or other fund associated with the
Plan, no person shall have any right to or interest in any specific amount or
asset of such reserve or fund by reason of amounts which may be payable to such
person under the Plan, nor shall such person have any right to receive any
payment under the Plan except as and to the extent expressly provided in the
Plan. The assets in any such reserve or fund shall be part of the general assets
of the Company, subject to the control of the Company.

 

12